Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 9, Applicant claims “truck and/or bus plastics”.  From the instant disclosure, it is not clear what a truck plastic is or a bus plastic.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,312,914. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward virtually identical process of gasifying a plastic/coal mixture.  Both processes limit the amount of plastic in the feed with overlapping ranges or the size of the plastics and are directed to the same entrained flow gasifier.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/779996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward virtually identical process of gasifying a plastic/coal mixture.  Both processes limit the amount of plastic in the feed with overlapping ranges or the size of the plastics and are directed to the same entrained flow gasifier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,370,983. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward virtually identical process of gasifying a plastic/coal mixture.  Both processes limit the amount of plastic in the feed with overlapping ranges or the size of the plastics and are directed to the same entrained flow gasifier.

Claim Rejections - 35 USC § 112
Claims 1 and 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the weight of solids" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the weight of solids" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-11, 18, 19 and 21-23is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowoll (US 2016/0160138) in view of Tsangaris (US 2008/0147241) and White (US 2016/0122672).
Regarding claims 1, 3, 4 and 8, Kowoll discloses a process for the production of syngas comprising: 
a. charging an oxidant and a feedstock composition to a gasification zone within a gasifier (see paragraph 24 which discloses the injection of a feedstock along with an oxygenous gasification agent), said feedstock composition comprising a solid fossil fuel or comprising plastics (paragraph 25 which discloses coal or plastic);
b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (paragraph 13); and 
c. discharging at least a portion of the syngas composition from the gasifier (via outlet 13); 
wherein the gasifier is an entrained flow gasifier (as depicted in Fig. 1), and wherein the gasifier does not employ a plasma process (heat is produced via exothermic reaction with oxygen, as described in paragraph 13).
Kowoll teaches that the feedstock can be a number of materials including coal and plastic material (paragraph 25).  However, Kowoll does not explicitly disclose a feedstock comprising coal AND plastic, nor does Kowoll teach producing an organic compound from the produced synthesis gas. 
Tsangaris also discloses a gasification process (see abstract).
Tsangaris teaches combining feedstocks to a gasification process in order to manipulate the product composition of the synthesis gas (as described in paragraph 204).  Tsangaris teaches that these combined feedstocks may be a coal (as defined by “carbonaceous feedstock” in paragraph 105) that are modified with an amount of an additive, such as plastic (paragraph 204) to achieve a desired composition.  Furthermore, Tsangaris teaches that synthesis gas can be utilized to produce numerous compounds including methanol (paragraph 4).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the feedstock of Kowoll to include coal in addition to plastic, as suggested by Tsangaris, to achieve a desired product composition as well as utilizing the produced synthesis gas of Kowoll to produce methanol, as taught by Tsangaris.
As modified above, modified Kowoll teaches a combination of coal and plastic in a feed to a gasifier and teaches that the amount of plastic can be modified to fit a desired output composition, but stops short of describing how much plastic is in the feed.  More specifically, Kowell does not teach plastics present in an amount up to 25 wt. % based on the weights of solids in the feedstock composition.
White also discloses a gasification system for produce a synthesis gas from a solid containing feed comprising plastic (see abstract and paragraph 9).
White teaches that a solid feedstock can be made where the content of plastic is greater than “about 5wt.%” which overlaps the claimed range of “less than 25wt%”.  White teaches that the content of plastic in the solid fuel/feed has an effect on the fuel produced (paragraph 49).  
As the synthesis gas composition produced by the gasifier is a variable that can be modified by adjusting the amount of plastic/additive contained in the gasifier feed (as disclosed by modified Kowoll), the precise weight ratio of plastic to solids would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical.  Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the plastics ratio in the feed stream of Tsangaris (such as the ratio suggested by White) to obtain the desired synthesis gas composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 5, Kowoll further discloses the feedstock is a slurry (see paragraph 25 which discloses an embodiment where the feed is an aqueous suspension/slurry).
Regarding claims 6 and 7, the gasification process of modified Kowoll is similar to the instant invention in the feed composition (fuel and an optimized amount of plastics), the gasification operation temperature and pressure and includes similar gasifying agents (water from an aqueous solution and an oxidant). As such, similar results in the carbon dioxide and carbon monoxide/hydrogen content are expected.
Regarding claim 9, Kowoll further discloses said plastic comprise at least 70wt% plastics (Kowoll teaches 100% plastics). Claiming that the plastics are “truck” or “bus” plastics does not further limit the composition of the plastics as the “truck” and “bus” terms, absent an explicit definition, merely disclose how the plastics are used, not their composition.
Regarding claim 10, Kowoll does not teach a thermal treatment of the plastic prior to entry into the gasifier. 
Regarding claim 11, Kowoll does not teach a torrefaction step for any of the feed streams. 
Regarding claim 18, Kowoll further discloses said gasification process operates at an autogenous temperature in a steady state operation (due to the inclusion of an oxidant in the feed stream to react exothermically with the carbonaceous feed).
Regarding claim 19, Kowoll further discloses said gasification process does not apply external energy sources to heat the gasification zone (Kowoll does not teach an external energy source and teaches that the heat from gasification comes from the oxidation).
Regarding claim 21, Kowoll further discloses all sources of carbon fuel are fed to the gasifier in only one stream (carbon fuel, such as the feedstock, along with the additives all are fed to the reactor together in a single stream and sent to inlet 5).
Regarding claim 22, Kowoll further discloses the gasifier is a single stage reactor (as depicted in Fig. 1).
Regarding claim 23, Kowoll teaches that plastic is send to the gasifier.  It is noted that labelling something “recycled” plastic, absent an explicit definition the specification, does not further define what type of plastic it is.  It merely discloses how the plastic is being used.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowoll (US 2016/0160138) in view of Tsangaris (US 2008/0147241).
Regarding claims 2 and 3, Kowoll discloses a process for the production of syngas comprising: 
a. charging an oxidant and a feedstock composition to a gasification zone within a gasifier (see paragraph 24 which discloses the injection of a feedstock along with an oxygenous gasification agent), said feedstock composition comprising a solid fossil fuel or plastics (paragraph 25) wherein 90 wt. % of the plastics have a particle size in the largest dimension of not more than 2 mm (see paragraph 25 which discloses that the grain size of the solid fuel materials should not exceed 0.5mm); 
b. gasifying the feedstock composition together with the oxidant in a gasification zone to produce a syngas composition (paragraph 13); and 
c. discharging at least a portion of the syngas composition from the gasifier (via outlet 13); 
wherein the gasifier is an entrained flow gasifier (as depicted in Fig. 1), and wherein the gasifier does not employ a plasma process (heat is produced via exothermic reaction with oxygen, as described in paragraph 13).
Kowoll teaches that the feedstock can be a number of materials including coal and plastic material (paragraph 25).  However, Kowoll does not explicitly disclose a feedstock comprising coal AND plastic, nor does Kowoll teach producing an organic compound from the produced synthesis gas. 
Tsangaris also discloses a gasification process (see abstract).
Tsangaris teaches combining feedstocks to a gasification process in order to manipulate the product composition of the synthesis gas (as described in paragraph 204).  Tsangaris teaches that these combined feedstocks may be a coal (as defined by “carbonaceous feedstock” in paragraph 105) that are modified with an amount of an additive, such as plastic (paragraph 204) to achieve a desired composition.  Furthermore, Tsangaris teaches that synthesis gas can be utilized to produce numerous compounds including methanol (paragraph 4).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the feedstock of Kowoll to include coal in addition to plastic, as suggested by Tsangaris, to achieve a desired product composition as well as utilizing the produced synthesis gas of Kowoll to produce methanol, as taught by Tsangaris.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowoll (US 2016/0160138) in view of Tsangaris (US 2008/0147241) and White (US 2016/0122672) as applied to claim 1 above, and further in view of Brooker (US 2006/0165582).
Regarding claim 20, Kowoll discloses an aqueous slurry as a feed stream to the gasifier, but does not explicitly disclose what the carbonaceous materials are slurried with.  More specifically does not explicitly disclose that the liquids consist essentially of water.  
Brooker also discloses a gasification process (see abstract).
Brooker, like Kowoll, teaches slurrying the feed (paragraph 15).   Brooker teaches that the solid in the feed can be slurried with a number of liquids, including water (paragraph 15).  Brooker teaches slurrying the feed in order to fluidize it and make it easier to transport (paragraph 15).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the water slurry of Brooker to the method of modified Kowoll in order to assist in fluidizing the solid material and allowing it to be transported/pumped easier.  Such a modification amounts to choosing from a finite number of identified, predictable solutions (as suggested by Brooker) with a reasonable expectation of success and would have been an obvious modification to one of ordinary skill in the art at the time of the invention (see MPEP §2143).

Relevant Prior Art
US 2011/0248218 – Discloses an entrained gasifier that gasifiers a mixture of coal and waste plastics (paragraphs 39 and 42).
US 2006/0265954 – Discloses an entrained gasifier that processes a number of carbonaceous sources, such as coal and plastic in an entrained flow gasifier (paragraphs 17 and 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725